Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 7, 2022

                                          No. 04-22-00760-CR

                               EX PARTE Adrian James HILLARD Jr.

                                           Original Proceeding 1

                                                 ORDER

        Relator Adrian James Hillard Jr. filed a petition for writ of habeas corpus in which he asks
this court to release him from custody. Relator is represented by trial counsel below; therefore, he
is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995). The absence of a right to hybrid representation means relator’s pro se habeas corpus petition
will be treated as presenting nothing for this court’s review. See id. Accordingly, relator’s petition
for writ of habeas corpus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 7, 2022.



                                                                   _____________________________
                                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause Nos. 2022-CR-7572 and 2022-CR-6697, styled State of Texas v. Adrian James
Hillard, Jr., pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.